UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6570


JEROME ANDERSON,

                Plaintiff – Appellant,

          v.

A. K. PRUITT, Captain; SUSAN HORAN,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cv-00553-NCT-JEP)


Submitted:   June 13, 2013                 Decided:   June 18, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Anderson, Appellant Pro Se. Robert T. Numbers, II, WOMBLE
CARLYLE SANDRIDGE & RICE, PLLC, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jerome    Anderson    appeals      the   district     court’s   order

accepting the recommendation of the magistrate judge to deny

reconsideration of the court’s earlier order denying relief on

his 42 U.S.C. § 1983 (2006) complaint.                 We have reviewed the

record and find no reversible error.               Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.              Anderson v. Pruitt, No.

1:10-cv-00553-NCT-JEP     (M.D.N.C.       Mar.   25,   2013).     We   dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials      before    this   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                      2